Citation Nr: 0610971	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to June 1946.  
He also served in the Navy Reserve from 1946 to 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
tinnitus.

This claim was previously before the Board in December 2004, 
and the Board remanded the claim for additional development.  
Additional development has been completed and the appeal is 
now ready for final appellate review.  



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claim, as well as its duty to assist him in substantiating 
his claim under the VCAA.  In addition, the discussions in 
the December 2002 Statement of the Case (SOC) and December 
2005 Supplemental Statement of the Case (SSOC) informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The January 2005 letter 
specifically asked the veteran to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable RO 
decision, he has not been prejudiced thereby.  Together, the 
January 2005 letter, the December 2002 SOC, and the December 
2005 SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board also notes that, in January 2005, the veteran was 
requested to submit additional evidence in support of his 
claim, including a history of his noise exposure in service 
and after service, but the veteran failed to respond.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  Any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., tinnitus), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The veteran has asserted that service connection for tinnitus 
is warranted because he has ringing in his ears which he 
relates to his active military service.  He stated he was an 
ordnance man during service, and had no hearing protection 
for his ears.  

After careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the grant of 
service connection for tinnitus.  The veteran's service 
medical records are negative for any complaints of, treatment 
for, or diagnosis of tinnitus.  At the veteran's pre-
induction examination in May 1944 and separation examination 
in June 1946, his ears were normal on examination and his 
hearing was normal (15/15) bilaterally.  

In addition, the veteran has not submitted or identified 
medical records which reflect treatment for tinnitus or any 
other ear problem since discharge from active military 
service.  In this regard, the Board notes that on examination 
in November 1950, when the veteran was in the Navy Reserve, 
his ears and hearing were normal.  In addition, private 
medical records dated from June 1998 to August 2002 do not 
reflect complaints, treatment, or findings related to 
tinnitus.  This lack of evidence preponderates against a 
finding that his tinnitus is a chronic disorder which 
originated in service, or shortly thereafter, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  

The first time the veteran is shown to have tinnitus is at 
the February 2002 VA examination.  The veteran reported 
having ringing in his ears for a long time that sometimes 
wakes him up at night.  He reported being exposed to "a 
lot" of noise during service as he was in flight status all 
the time and also reported being exposed to noise after 
service.  The examiner noted the veteran did not have pus in 
his ears, vertigo, nausea, vomiting, or postural disturbance.  
After examination of the veteran's ears was normal, revealing 
no ear disease or labyrinthine disturbances, the diagnosis 
rendered by the examiner was idiopathic tinnitus due to noise 
exposure.  

Because the examiner who conducted the February 2002 VA 
examination noted the veteran had noise exposure during and 
after service, the Board remanded the appeal in December 2004 
for a medical opinion as to whether the veteran's present 
tinnitus is directly attributable to his military service.  
In July 2005, a VA audiologist opined that the veteran's 
tinnitus is "less likely as not due to military noise 
exposure ending in 1946 . . . ."  The audiologist reviewed 
the claims file and noted there were no complaints of hearing 
loss, tinnitus, or other ear trouble at the veteran's 
separation examination or on examination in November 1950.  
She also noted that the first complaint of tinnitus in the 
record is in a January 2001 written statement from the 
veteran.  Finally, the examiner opined that, considering the 
veteran's age and the record, his tinnitus is "more likely 
due to other causes in the intervening 55 years" between 
active duty separation and the first complaint of tinnitus.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no medical opinion in the 
evidence of record linking the veteran's tinnitus to service.  
The only evidence of record that links the veteran's tinnitus 
is the veteran's own statement that he has had ringing in his 
ears since service.  The Board does not doubt that the 
veteran sincerely believes his tinnitus is related to 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As a result, the Board finds the February 2002 and July 2005 
VA examination report and addendum to be most probative as to 
whether the veteran's tinnitus is related to military 
service.  The Board notes that, in a February 2006 written 
statement, the veteran's representative asserted that the 
July 2005 addendum should be returned as inadequate because 
the examiner did not detail the veteran's post-service noise 
exposure or discuss the impact of acoustic trauma in service.  
The Board finds that a remand for a new examination and/or 
opinion is not necessary, because the audiologist who 
provided the July 2005 opinion reviewed the claims file, 
which included the February 2002 VA examination findings and 
the veteran's report of in-service and post-service noise 
exposure, and rendered an opinion based on review of the 
evidence of record.  In addition, the audiologist noted the 
veteran's military noise exposure but found that, in her 
professional medical opinion, the veteran's tinnitus to be 
more likely due to other causes.  Furthermore, the Board 
notes the audiologist could not detail the veteran's post-
service noise exposure because the veteran has not provided 
additional clarifying information regarding his post-service 
noise exposure, despite being requested to do so in January 
2006.  

Service connection for tinnitus on a presumptive basis is not 
available in this case, because, as noted, there is no 
indication in the evidence of record that the veteran 
manifested an organic disease of the nervous system, shown to 
include tinnitus, to a compensable degree within his first 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  In this regard, the Board again 
notes that at the veteran's separation examination his 
hearing was normal, and he was not diagnosed with tinnitus 
until February 2002, which is more than 50 years after he was 
separated from service.

In summary, the veteran's claim for service connection for 
tinnitus cannot be granted because there is no evidence of 
tinnitus during service or until more than 50 years 
thereafter, there is evidence that the veteran's tinnitus may 
be due to intercurrent causes, including post-service noise 
exposure and the aging process, and there is no competent 
medical evidence which provides a nexus between the veteran's 
tinnitus and military noise exposure.  Therefore, the Board 
finds the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no 
reasonable doubt to be resolved. 


ORDER

Entitlement to service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


